Citation Nr: 0942838	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the RO 
which denied, in part, service connection for heart disease.  
In October 2009, a hearing was held at the RO before the 
undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A cardiovascular disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current heart disease is 
proximately due to, the result of, or being aggravated by 
medications taken for, a service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have a cardiovascular disorder due to 
disease or injury which was incurred in or aggravated by 
service nor may any current cardiovascular disease be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & West 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and available 
private medical reports identified by him have been obtained 
and associated with the claims file.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issue on appeal, 
the Board concludes that an examination is not needed because 
there is no competent evidence establishing an in-service 
event, injury or disease, including on a presumptive basis, 
and no competent evidence that any claimed disability may be 
related to the Veteran's military service or to a service-
connected disability.  

Law & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2009).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

Service connection may also be granted for cardiovascular-
renal disease if manifested to a compensable degree within 
one year of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Evidence which may be considered in rebuttal 
of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  38 C.F.R. § 3.309(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Heart Disease

The Veteran does not contend, nor do the service treatment 
records show any cardiovascular problems in service or until 
some 35 years after service.  Rather, the Veteran asserts 
that his current heart disease was caused by antidepressant 
medications taken for his psychiatric problems over the 
years.  At the personal hearing in October 2009, the Veteran 
testified that he was also treated for his psychiatric 
problems with electro-shock treatment and believed that his 
treatment could have also contributed to his current heart 
disease.  The Veteran testified that no healthcare provider 
had ever told him that his current heart problems were 
related to his PTSD or to the medications he took for his 
psychiatric problems.  

The Veteran's service treatment records are negative for any 
complaints, treatment, abnormalities or diagnosis referable 
to any heart problems or cardiovascular disease.  The first 
evidence of any cardiovascular problem was noted on a private 
medical report dated in May 2003.  (See M. Allen, NP 
treatment notes).  At that time, the Veteran reported recent 
treatment at another private hospital for a myocardial 
infarction.  Medical records from that facility (St Elizabeth 
Hospital), dated in June 2003, indicated that the Veteran was 
hospitalized for a myocardial infarction and had three stents 
inserted three months earlier.  The report also indicated 
that the Veteran was accepted for electroconvulsive therapy 
by another private physician.  Although the evidence of 
record does not include any electroconvulsive treatment 
notes, the Veteran testified that he did undergo such 
treatment.  The Veteran's medical history included myocardial 
infarction, and atherosclerotic heart disease/hypertension.  

In this case, there is no evidence of any cardiovascular 
problems or heart disease in service or until many years 
thereafter.  Although the Veteran testified that he was 
treated with antidepressants for psychiatric problems since 
shortly after his discharge from service, the evidentiary 
record does not show any complaints, findings, or psychiatric 
diagnosis until decades after service.  Regardless, while the 
Veteran believes that his current heart disease is related to 
the medications taken for his service-connected PTSD, he has 
not presented any competent medical evidence to support that 
assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Veteran's testimony and opinion that his heart disease is 
linked in any way with his service-connected PTSD has little 
probative weight.  While the Veteran is competent to relate 
his symptoms and experiences, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Savage, 10 
Vet. App. at 495; see Epps v. Brown, 9 Vet. App. 341 (1996).  
An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and a nexus 
to service).  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Inasmuch as there is no evidence of any cardiovascular 
problems or abnormalities in service or until some 35 years 
after service, and no competent medical evidence has been 
presented which shows a relationship between the Veteran's 
current heart disease and service or a service-connected 
disability, the Board finds no basis to grant service 
connection.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a cardiovascular disease is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


